Citation Nr: 1451549	
Decision Date: 11/20/14    Archive Date: 11/26/14

DOCKET NO.  04-40 237	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for bilateral trochanteric bursitis, to include as secondary to service-connected left and right proximal femur stress fracture residuals.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

J.N. Moats, Counsel


INTRODUCTION

The Veteran served on active duty from July 1979 to July 1982. 

This appeal to the Board of Veterans' Appeals (Board) arose from a June 2003 rating decision in which the RO, inter alia, declined to reopen a claim for service connection for pelvic pain and abductor tendonitis of the skeletal system.  In June 2004, the Veteran filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in September 2004, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals ) in November 2004. 

In February 2008, the Veteran testified during a Board hearing before the undersigned Veterans Law Judge at the RO; a transcript of that hearing is of record. 

In April 2008, the Board remanded the claim on appeal to the RO, via the Appeals Management Center (AMC) in Washington, D.C., for further action, to include additional development of the evidence.  After completing the requested development, the RO/AMC continued to deny the claim (as reflected in a June 2010 supplemental SOC (SSOC)) and returned the matter to the Board for further consideration. 

In April 2011, the Board found that new and material evidence had been received to reopen the claim for service connection for a hip disability, previously characterized as pelvic pain and abductor tendonitis of the skeletal system and remanded the underlying claim for service connection, on the merits, to the RO, via the AMC, for additional development of the evidence.  After accomplishing some of the action requested in the Board's April 2011 remand, the RO/AMC continued to deny the claim (as reflected in an April 2012 SSOC), and returned the matter to the Board for further appellate consideration.

Following the remand development, the Veteran's hip disability was definitively diagnosed as bilateral trochanteric bursitis.  Thus, the Board recharacterized the issue as reflected on the title page.

In July 2012, the Board again remanded the claim for service connection to the RO, via the AMC, for additional development of the evidence.  After accomplishing some of the action requested in the Board's July 2012 remand, the RO/AMC continued to deny the claim (as reflected in a January 2013 SSOC), and returned the matter to the Board for further appellate consideration.

In September 2013, the Board sought an expert medical opinion from the Veterans Health Administration (VHA).  A VHA opinion was received in January 2014.  In February 2014 and May 2014, the Board sought clarification from the VHA examiner.  In February 2014 and June 2014, the Board received addendum opinions from the January 2014 VHA examiner.  In July 2014, VA provided these opinions to the Veteran and her representative with a 60-day period of time to provide additional evidence and/or argument.  However, the appellant did not respond.  

The Board notes that, in addition to the paper claims file, the Veteran also has electronic Virtual VA and Veterans Benefits Management System (VBMS) paperless claims files.  A review of the documents in VBMS and Virtual VA  reveals that, with the exception a July 2013 brief submitted by the Veteran's representative and additional VA treatment records located in Virtual VA, they are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.  

As a final preliminary matter, as observed in its prior July 2012 remand, in November 2011, the Veteran submitted a written statement claiming that fibromyalgia should also be considered service connected on a secondary basis.  She did not specify which service-connected disability she believes her fibromyalgia to be causally connected to, but she did indeed raise the claim.  It does not appear that this matter has been addressed by the RO.  As such this matter is not properly before the Board and is referred to the RO for appropriate action. 


FINDINGS OF FACT


1.  All notification and development actions needed to fairly adjudicate the claim on appeal have been accomplished.

2.  Although the Veteran's service treatment records reflect evaluation and treatment for bilateral hip pain, bilateral trochanteric bursitis was first competently and credibly shown many years post service, and the only medical opinion on the question of whether there exists a medical nexus between the Veteran's bilateral trochanteric bursitis and service, to include whether it is proximately due to or aggravated by the service-connected left and right proximal femur stress fracture residuals, weighs against the claim.


CONCLUSION OF LAW

The criteria for service connection for bilateral trochanteric bursitis, to include as secondary to service-connected left and right proximal femur stress fracture residuals, are not met.  38 U.S.C.A. §§ 1131, 1137, 5103, 5103A, 5107(b) (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2013)) includes enhanced duties to notify and assist claimants for VA benefits. VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2014).

Notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim(s), as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim(s); (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim(s), in accordance with 38 C.F.R.  § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 has been revised, in part.  See 73 Fed. Reg. 23,353 -23,356 (April 30, 2008).  Notably, the final rule removes the third sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA will request that a claimant provide any pertinent evidence in his or her possession.

VA's notice requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (AOJ) in this case, the RO, to include the AMC).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id. 

In this appeal, in a February 2003 pre-rating letter, the RO provided notice to the appellant explaining what information and evidence was needed to substantiate her claim for service connection on a direct basis, as well as what information and evidence must be submitted by the appellant, and what information and evidence would be obtained by VA.  The June 2003 rating decision reflects the initial adjudication of the claim after the issuance of this letter.  

Post rating, a June 2008 letter provided the Veteran with information pertaining to the assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations, consistent with Dingess/Hartman.  Moreover, in a May 2011, the Veteran was informed of what information and evidence was needed to substantiate her claim for service connection on a secondary basis.  After issuance of the June 2008 and May 2011 letters, and opportunity for the Veteran to respond, the most recent January 2013 SSOC reflects readjudication of the claim.  Hence, the Veteran is not shown to be prejudiced by the timing of these notices.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as in an SOC or SSOC, is sufficient to cure a timing defect).

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matter herein decided.  Pertinent medical evidence associated with the claims file consists of service treatment records, Social Security Administration (SSA) records, post-service VA and private treatment records, and VA examination reports.  Also of record and considered in connection with the claim is the transcript of the Board hearing, along with are is various written statements, including Board hearing testimony, provided by the appellant and by her representative, on her behalf.  The appellant has not identified any additional post-service medical evidence that must be obtained as relevant to the claim on appeal.  The Board finds that no additional AOJ action to further develop the record in connection with this claim, prior to appellate consideration, is required.

The Board notes that the Veteran was provided an opportunity to set forth his contentions during the February 2008 hearing before the undersigned Veterans Law Judge.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims held that 38 C.F.R.  § 3.103(c)(2) requires that the RO Decision Review Officer or Veterans Law Judge who chairs a hearing to fulfill two duties: (1) to fully explain the issues and (2) to suggest the submission of evidence that may have been overlooked. Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Here, the Board finds that there has been sufficient compliance with the duties set forth in 38 C.F.R. 3.103(c)(2), and that the hearing was legally sufficient. 

During the hearing, the undersigned identified the issue on appeal.  Also, information was solicited regarding the Veteran's bilateral hip disability and why she believed it was related to her active service, to include her service-connected left and right proximal femur stress fracture residuals, and whether there were any outstanding medical records available.  Therefore, not only was the issue "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim" were also fully explained.  See Bryant, 23 Vet. App. at 497.  Although the undersigned did not explicitly suggest the submission of specific evidence, the hearing discussion revealed that she received medical treatment for her disability at the VA Medical Center (VAMC) in San Juan, Puerto Rico.  As discussed further below, on subsequent remands in April 2008, April 2011, July 2012 and September 2013 the Board directed the RO to obtain any outstanding treatment records from this VAMC facility.  

As for the development sought after the hearing, a remand by the Board confers upon the veteran, as a matter of law, the right to compliance with the remand instructions, and imposes upon the VA a concomitant duty to ensure compliance with the terms of the remand.  See Stegall v West, 11 Vet. App. 268, 271 (1998).  Here, the Board finds that, after multiple attempts, the RO substantially complied with the Board's remand directives.  See Dyment v. West¸ 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall, 11 Vet. App. 268 where Board's remand instructions were substantially complied with); see also D'Aries v. Peake, 22 Vet. App. 97, 105-106 (2008) (finding that substantial compliance, rather than strict compliance, with the terms of a Board engagement letter requesting a medical opinion is required).

On remand, in April 2008, the Board instructed the RO/AMC to obtain any additional VA treatment records from the VAMC in San Juan, dated from 2001 and to send the Veteran another letter requesting any additional evidence.  The RO was also directed to translate all Spanish documents in the claims file to English.  As noted above, in June 2008, a letter was sent to the Veteran requesting any additional evidence and additional VA treatment records dated from 2001 to March 2010 were obtained.  Moreover, all of the Spanish documents were translated to English.  

Subsequently, in April 2011, the Board directed the RO/AMC to send another letter to the Veteran requesting any additional evidence and obtain any additional VA treatment records dated from March 2010.  Subsequent letters were sent to the Veteran in May and August 2011 and additional VA treatment records were again obtained.   Thereafter, the RO/AMC was directed to arrange for the Veteran to undergo a VA examination after all the pertinent records were associated with the claims file.  The Veteran was afforded a VA examination in August 2011.  

However, in the July 2012 remand, the Board found that this examination was deficient so the case was again remanded to obtain additional VA treatment records, SSA records and send the Veteran another letter requesting any additional relevant treatment records.  Thereafter, the case was to be returned to the August 2011 VA examiner for an addendum opinion.  Additional notice was sent to the Veteran in July 2012 and additional VA treatment records and SSA records were obtained.  Thereafter, an addendum opinion was prepared in August 2012.  

However, as the August 2011 VA examination with August 2012 addendum opinion is inadequate for appellate review, as noted above, the Board obtained expert medical opinion from the VHA.  The opinion with addendums obtained, dated in January, February and June May 2014, was based upon an accurate review of the factual history as found by the Board, directly answers the questions posed by the Board, and cites to specific findings and rationale to support the conclusion reached.  Overall, the Board finds that the VHA examination report with addendum opinion complies with the Board opinion request, and is adequate for appellate review.

In summary, the duties imposed by the VCAA have been considered and satisfied. The appellant has been notified and made aware of the evidence needed to substantiate the claim on appeal, the avenues through which she might obtain such evidence, and the allocation of responsibilities between herself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with this claim.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the appellant or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the matter herein decided, at this juncture.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006)(rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Analysis

The Veteran is seeking service connection for bilateral trochanteric bursitis.  She has averred that her bilateral trochanteric bursitis is directly related to injuries sustained to her hips in service, including bilateral femur fractures.  She has also asserted that this disability is proximately due to or aggravated by her left and right proximal femur stress fracture residuals.
  
Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303. Service connection may be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Where a veteran served 90 days or more during a period of war or after December 31, 1946, and certain chronic disabilities become manifest to a degree of l0 percent within 1 year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1137; 38 C.F.R. §§ 3.307, 3.309.  

With chronic disease shown as such in service (or within the presumptive period under § 3.307) so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributed to intercurrent causes.  Continuity of symptomatology is required only where the condition noted during service (or in the presumptive period) is questioned.  When the fact of chronicity in service is not adequately supported, then the showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b).   In the instant case, bursitis is not one of the enumerated chronic diseases under 38 C.F.R. § 3.309 and, thus, service connection may not be granted solely based upon a showing of continuity of symptomatology (in lieu of a medical opinion).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Under 38 C.F.R. § 3.310(a), service connection may also be granted for disability that is proximately due to or the result of a service-connected disease or injury.  That regulation permits service connection not only for disability caused by service-connected disability, but for the degree of disability resulting from aggravation to a nonservice-connected disability by a service-connected disability.  See 38 C.F.R. § 3.310  (2013).  See also Allen v. Brown, 7 Vet. App. 439, 448 (1995).  Effective October 10, 2006, VA amended 38 C.F.R. § 3.310 with regard to the requirements for establishing secondary service connection on an aggravation basis  See 71 Fed. Reg. 52,744 -47 (Sept. 7, 2006).  

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  See generally 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

Considering the pertinent evidence in light of the governing legal authority, the Board finds that service connection for bilateral trochanteric bursitis, to include as secondary to service-connected the service-connected left and right proximal femur stress fracture residuals, is not warranted.
 
Service treatment records show numerous complaints of hip pain.  In August 1979, the Veteran presented with right hip pain and the impression was rule out hip stress reaction.  Follow up treatment records continued to show complaints of right hip pain.  In October 1980, the Veteran presented again complaining of bilateral hip pain.  An assessment of rule stress fracture of pubic rami was made.  That same month, she also suffered bilateral stress fractures of the femurs.  An August 1981 record showed a finding of persistent bilateral adductor tendonitis.  Follow up treatment records in October 1981 continued to show complaints pertaining to the hips.  Although her discharge examination in May 1982 showed that the lower extremities were evaluated as clinically normal, in her contemporaneous medical history, the Veteran reported swollen or painful joints.  The physician noted pelvic stress fractures questionable in 1979.  

After service in May 1993, the Veteran presented to VA complaining of bilateral hip pain and indicated that she "broke both her hips" while in basic training.  The assessment was questionable sacro-ileitis cause.  However, a June 1993 x-ray was negative.  A follow up July 1993 treatment record indicated an assessment of abductor tendonitis.  Follow up private and VA treatment records continued to show complaints of bilateral hip pain. 

During the February 2008 Board hearing, the Veteran reported having pelvic pain and tendinitis while in service that has continued to the present.  In October 2008, the Veteran was afforded a VA examination.  The examiner diagnosed bilateral trochanteric bursitis, but did not provide an etiological opinion.  

The Veteran was afforded another VA examination in August 2011.  The examiner confirmed that the appropriate diagnosis was bilateral trochanteric bursitis.  The examiner opined that the above mentioned condition of bilateral trochanteric bursitis was less likely than not related to service, aggravated by service or related to service connected condition of trochanteric bursitis, in terms of etiology or biomechanics.  The examiner continued that the claim folder did not show evidence of any traumas in her hips, treatments, or any radiological evidence of any hips conditions during service or a year thereafter.

As noted previously, unfortunately, the August 2011 VA examiner's opinion that trochanteric bursitis was not related to trochanteric bursitis is inadequate.  The examiner failed to address the numerous service treatment documenting hip problems in service.  Importantly, the examiner also failed to address the possibility of causation between the trochanteric bursitis and the Veteran's service-connected disabilities of left and right proximal femur stress fracture residuals.  By identifying the basis for this negative opinion as a lack of evidence of treatment in service or within one year after service, the examiner seemingly only considered the claim on a direct and presumptive basis and failed to consider whether the service connected left and right femur disabilities caused or aggravated the hips.  

The same examiner provided an addendum opinion in August 2012.  The examiner again opined that it was less likely as not that the Veteran's current hip disability was incurred in or caused by the claimed in-service injury, event or illness.  The examiner again rationalized that the claims folder did not show evidence of trochanteric bursitis, traumas to her hips, treatment for both hips or any hip conditions.  However, again, the examiner failed to address the numerous service treatment records documenting hip problems as well as the post service treatment records beginning in 1993.  

The examiner also opined that the claimed condition was less likely as not proximately due to or the result of the Veteran's service-connected condition.  The examiner indicated that actual gait biomechanics (on which there was not any significant antalgia or changes in weight loading in the lower extremities), so as to cause any damage to hip joint, made service-connected condition of stress fractures in the femoral areas to be less likely than not a factor to cause bilateral trochanteric bursitis.  However, other medical evidence of record appears to indicate that the Veteran does have an antalgic gait.  Moreover, the examiner failed to opine as to whether the Veteran's bilateral hip disability was aggravated by her service-connected disabilities.  

As such, in September 2013, the Board requested a VHA medical expert opinion, which was done in January 2014 by an orthopedic surgeon.  After reviewing the medical records, the examiner determined that it was not likely that the Veteran sustained bilateral trochanteric bursitis related to her service-connected injury or aggravated by her service-connected stress fracture residual.  The examiner observed that it was apparent that the Veteran sustained stress fracture to her upper femurs in 1979.  However, the examiner continued that once a bone heals, it is as strong and functional as it was prior to the injury.  A biopsy of the bone showed normal architecture.  Therefore, scar tissue was not formed upon completion of the bone healing, but the bone was formed and the scan was changed from positive in 1979 to negative based on x-ray and bone scan evaluations in 1993.  Therefore, more than 10 years after her injury there was evidence of her bone injuries healed and the bone injuries were a temporary condition that resolved by healing.  Later appeals in 2008, 2011 and now in 2013 showed evidence the bone scan and x-ray are negative, the gait was smooth, but there was evidence of localized tenderness about the hips.  

The cause or etiology of the localized tenderness around the hips was not a result of the stress fracture sustained in 1979 but was evidence of soft tissue tenderness.  The service-connected condition that was diagnosed in 1979 healed and resolved by the repair of bone and residuals of that injury have not been identified by any testing or medical evaluation.  The Veteran continued to have joint aches and pains, persistent symptoms that have been labeled fibromyalgia but all of these findings of soft tissue tenderness, soreness and stiffness were unrelated to her service-connected injury since the bony evaluation had remained unchanged and normal in appearance.  

However, the Board subsequently sought an addendum opinion because the examiner interchanged the use of the words "service-connected disability" and "service-connected injury" in the question and answer; as such, the opinion was  confusing as to whether the examiner found that the Veteran's current bilateral trochanteric bursitis was not related to service or was not caused by the Veteran's service-connected right and left proximal femur stress fracture residuals.  Moreover, the examiner provided a response to the question of whether the Veteran's bilateral trochanteric bursitis was aggravated by her service-connected disabilities, but again, in light of the confusion with respect to first opinion, a clear opinion was not provided as to whether the bilateral trochanteric bursitis was directly caused by the Veteran's service connected right and left proximal femur stress fracture residuals.  Further, the stated rationale appeared to support a conclusion finding that the Veteran's bilateral trochanteric bursitis was not related to the incidents in service or caused by the service-connected stress fracture residuals, but the physician did not clearly provide support for the finding of lack of aggravation.  

In a February 2014 addendum opinion, the physician clearly opined that the Veteran's bilateral trochanteric bursitis did not at least as likely as not have its onset in service or was otherwise medically related to service, or was caused or aggravated by the service-connected right and left proximal femur stress fracture residuals.  However, despite requesting further rationale for all conclusions reached (given confusion in the prior opinion), the addendum is silent with respect to stated rationale for any opinion provided.  Thus, another addendum opinion was requested for further rationale.

In a June 2014 addendum, the expert provided more detailed rationale.  The examiner reiterated that it was not at least as likely that bursitis was medical related to service.  Trochanteric bursitis was not associated with history of hip stress fracture, either in the expert's clinical experience, through review of medical literature or on a theoretical basis.  Trochanteric bursitis was caused by abnormal stress loads on the bursa.  The Veteran had normal plain x-rays at the time of diagnosis of stress fracture and after treatment.  Her bone scan was abnormal at the time of diagnosis of stress fracture, but was found to be normal later after treatment.  There would be no reason for abnormal loads on the hip bursa after treatment.  The bony skeleton undergoes continual breakdown and replacement, with total replacement of skeleton every seven years, which means that the sites of healed fractures were completely gone seven years after stress fracture treatment, and would have no bearing on the hip bursa. 

The medical literature does not support any relationship between healed stress fractures and trochanteric bursitis.  A review of available studies on stress fracture find no mention of trochanteric bursitis.  The largest such study found in December 2006 Journal of Bone and Joint surgery, related that long term outlook of patients with hip stress fracture was good.  The patients in this study all had stress fractures visible on plain x-rays, which means that the patients in this study had much more severe fractures than the Veteran.  There was no association mentioned in this article on trochanteric bursitis.  

The VHA expert provided a specific, detailed, reasoned rationale for his conclusions, noting the Veteran's relevant medical history.  As such, the Board finds that the medical opinion with addendums is adequate for appellate review, and that the opinion offered constitutes persuasive evidence on the question of medical etiology of the Veteran's bilateral trochanteric bursitis.
  
The above-cited medical evidence of record clearly establishes that the Veteran has been diagnosed with bilateral trochanteric bursitis.  However, the record fails to establish that any such disability is related to service, to include as secondary to service- connected left and right proximal femur stress fracture residuals.

In this regard, as indicated, the Veteran has asserted that she experienced bilateral hip symptoms in service that they have continued to the present.  The Board recognizes that the Veteran is competent, as a layperson, to report that about which he has personal knowledge, to include his own symptoms.  See, e.g., Layno v. Brown, 6 Vet. App. 465, 470 (1994); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  However, such report must be weighed against the medical and other evidence.  Cf. Buchanan v. Nicholson, 451 F. 3d 1331 (Fed. Cir. 2006).

In the instant case, the Board finds that the Veteran's statements regarding any continuity of hip symptoms since service are not credible.  In this regard, notwithstanding the Veteran's current assertions, the post-service medical evidence reflects no documented indication of any hip complaints until 1993, 11 years after service.  Significantly, at that time, x-rays of the hips were negative.  

The Board also points out that the passage of so many years between discharge from active service and the objective documentation of a claimed disability is a factor that tends to weigh against a claim for service connection.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000). 

As regards to the latter point, the Board finds it significant that the Veteran first reported hip problems related to service when she filed her initial May 1993, again 11 years after service.  It would be reasonable to assume that if the Veteran had been bilateral hip problems since service, she would have reported it sooner.  In sum, the evidence of record clearly documents an 11 year period between service and any post-service complaints of hip symptoms.  These discrepancies weigh against the credibility of any current assertions of continuity of bilateral hip symptoms since service, advanced in connection with the current claim for monetary benefit.

Moreover, as noted above, bursitis is not considered a chronic disease under 38 C.F.R. § 3.303 and thus, service connection cannot be awarded on the based upon a showing of continuity of symptomatology, alone. See Walker, cited above.  As such, in order to establish service connection, there must be some competent evidence establishing that the Veteran's bilateral trochanteric bursitis was incurred during service.  See 38 C.F.R. 3.303(d).  

Significantly, in this case, there is no medical evidence or opinion even suggesting a medical nexus between the Veteran's current bilateral trochanteric bursitis and the Veteran's service.  On the contrary, after thoroughly reviewing the claims file, the VHA expert clearly opined that the Veteran's current disability was not related to service and offered a rationale for such opinion.  The Board accepts this opinion as probative of medical nexus question.  See, e.g., Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)).  Importantly, neither the Veteran nor her representative has presented or identified any contrary medical evidence or opinion-i.e., that actually supports the claim.  

Likewise, the only competent, probative opinion on the question of whether there exists a medical nexus between the Veteran's current bilateral trochanteric bursitis and her service-connected left and right proximal femur stress fracture residuals weighs against the claim.  In this regard, the VHA expert clearly found that the Veteran's trochanteric bursitis was not proximately due to or aggravated by her service-connected left and right proximal femur stress fracture residuals and offered a detailed rationale for such opinion.  Again, there is no medical evidence or opinion of record to refute this probative o9pinion. 

Finally, the Board notes that, to whatever extent statements by the Veteran and/or her representative have been offered for the purpose of establishing that there exists a medical nexus between any current hip disorder and service, to include her service-connected left and right proximal femur stress fracture residuals, such evidence provides no basis for allowance of the claim.  Matters of diagnosis and etiology of the disabilities such as the ones in the instant case are within the province of trained medical professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-38 (1994).  Although lay persons are competent to provide opinions on some medical issues (see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011)), the specific matter of the etiology of each disability under consideration is a complex medical matter that falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n. 4 (Fed. Cir. 2007) (providing that lay persons are not competent to diagnose cancer).  As neither the Veteran nor her representative is shown to be other than a layperson without appropriate medical training and expertise, neither is competent to render a probative (persuasive) opinion on such a medical matter.  In this regard, the Veteran and her representative are not competent to link any current bilateral hip disorder to the problems she had in service as well as her service-connected left and right proximal femur stress fracture residuals.  Hence, the lay assertions in this regard have no probative value. 

For all the foregoing reasons, the Board finds that the claim for service connection for bilateral trochanteric bursitis, to include as secondary to service-connected left and right proximal femur stress fracture residuals, must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R.  § 3.102; Gilbert, 1 Vet. App. at  53-56.


ORDER

Service connection for bilateral trochanteric bursitis, to include as secondary to service-connected left and right proximal femur stress fracture residuals, is denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


